Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Starsha Sewell appeals the district court remanding this removed action to state court for lack of jurisdiction. An order remanding a case to state court is generally not reviewable on appeal or otherwise. 28 U.S.C. § 1447(d) (2012). The Supreme Court has limited the scope of § 1447(d), prohibiting appellate review of remand orders based on a defect in the removal procedure or lack of subject matter jurisdiction. Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 711-12, 116 S.Ct. 1712, 135 L.Ed.2d 1 (1996); see 28 U.S.C. § 1447(c) (2012). In this case, remand was based on lack of subject matter jurisdiction over a child custody dispute. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.